DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-15, 23, 24, 26, 35, 39-40 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferree (US Patent 8,337,528) in view of Schwab (US Pub 2014/0094854).

With respect to claim 11, Ferree discloses a device (See fig 6A-B below) comprising: a line (fig 6, 33) spanning between a first anchor, wherein the first anchor is configured for coupling to a first soft tissue (fig 6, 6E shown in the fibrous space between the vertebrae and is capable of being wrapped around soft tissue or inserted through soft tissue) in proximity to a first vertebrae (fig 6, 102) of the spine, and a second anchor (Fig 6, 6F), wherein the second anchor is configured for coupling to at least one of a second vertebrae (fig 6, 106) of the spine or a second soft tissue in proximity to the second vertebrae of the spine, wherein the line is configured to extend past a third vertebrae (fig 6, 104) located between at least one of the first vertebrae or the first soft tissue and at least one of the second vertebrae or the second soft tissue, and wherein there is no anchor positioned between the first anchor and the second anchor (fig 6). With respect to claim 39, Ferree discloses further comprising a tensioner (col. 10, ll. 10-15, tension is applied to the sutures) coupled to the line, wherein the tensioner modifies at least one of a position, a displacement, or a length of the line (fig 6A to fig 6B shows the position and displacement of the line). With respect to claim 12, Ferree discloses wherein at least one of the first anchor or the second anchor hosts the tensioner (tension is applied to the sutures that act as the anchors). With respect to claim 13, Ferree discloses wherein the tensioner at least one of is manually activated, is automatically activated, or is activated via at least one of a magnetic force, an electrical force, a chemical force, or a mechanical force (col. 10 ll. 10-15, sutures manually moved with a mechanical force). With respect to claim 14, Ferree discloses wherein the tensioner is configured for positioning or activation at least one of internal or external to the body (col. 10, ll. 10-15 tensioning occurs in the body). With respect to claim 35, Ferree discloses wherein the tensioner includes at least one of a pulley, a winch, a spring, a memory metal, a deforming metal, a mechanical movement, a gear, a ratchet, or a motor (fig 6A-6B, mechanical movement is shown). With respect to claim 15, Ferree discloses wherein at least one of the first soft tissue or the second soft tissue is at least one of a fibrous soft tissue, a tendon, a ligament, a cartilage, or a muscle (fig 6, shown in the fibrosis of the disc). With respect to claim 40, Ferree discloses wherein the first soft tissue and the second soft tissue are at least one of a fibrous tissue, a tendon, a ligament, a cartilage, or a muscle (shown in the fibrosis of the spine).

    PNG
    media_image1.png
    396
    489
    media_image1.png
    Greyscale

With respect to claim 23 Ferree discloses, a device (See figs 6A-B below) comprising: a first anchor (fig 6, 6C) configured for coupling to a first soft tissue (shown in the annulus fibrosis of the spine and is capable of wrapping around or inserted through soft tissue) in proximity to a first vertebrae (fig 6, 102) of the spine; a second anchor (fig 6, 6f) configured for coupling to a second vertebrae (fig 6B, 106) of the spine or a second soft tissue in proximity to the second vertebrae of the spine; a line (Fig 6, 33)spanning between the first anchor and the second anchor, wherein the line extends past a third vertebrae (fig 6, 104) located between at least one of the first vertebrae or the first soft tissue and at least one of the second vertebrae or the second soft tissue; and a guide (fig 6, 6D and 6F suture ends wrapped around the line) configured for coupling to the third vertebrae or a third soft tissue in proximity to the third vertebrae, wherein the guide guides the line, wherein the line is movable relative (col. 10, ll. 14-15, fusion less procedure) to the first anchor and the second anchor. With respect to claim 24 Ferree discloses wherein the guide at least one of applies a constraint to the line, wherein the line is movable based on the constraint, directs a displacement of the line relative to the first soft tissue, or at least one of the second vertebrae or the second soft tissue, reduces an unwanted displacement of the line relative to the first soft tissue, or at least one of the second vertebrae or the second soft tissue (Fig 6B the line is constrained). With respect to claim 26 Ferree discloses wherein at least one of the first soft tissue or the second soft tissue is at least one of a fibrous soft tissue, a tendon, a ligament, a cartilage, or a muscle (the anchors are shown in the fibrosis of the spine).

    PNG
    media_image2.png
    396
    489
    media_image2.png
    Greyscale

With respect to claims 11 and 23, Ferree discloses the claimed invention except is silent about the line being flexible and non-rigid.
Schwab discloses a line being flexible and non-rigid (paragraph 35, tether or braided rope, paragraph 36, flexible to allow lateral or side to side movements) to provide a predetermined force resistance (paragraph 35). With respect to claim 43, Schwab discloses wherein the line at least one of bends, flexes, or is displaced without actually extending or retracting (paragraph 36, allow lateral movement). With respect to claim 44, Schwab discloses wherein the line comprises at least one of a tether, a cable, a chain, a wire, a rope, a belt, a band, a braid, a tube, a cylinder, or an allograft (paragraph 35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention the device of Ferree to have the line being flexible and non-rigid in view of Schwab in order to provide a predetermined force resistance.
Allowable Subject Matter
Claims 1-4, 6, 10, 16, 17, 19-22, 31-34, 36-37 and 41 are allowed.
Claims 25 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see remarks, filed 3/28/2022, with respect to the U.S.C. 112 rejection of claims 23-26 and 42 have been fully considered and are persuasive.  The U.S.C. 112 rejection of claims 23-26 and 42 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 11-15, 23, 24, 26, 35, 39-40 and 43-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. The applicant also argues that Ferree does not disclose not disclose the first anchor is coupled to a soft tissue. The examiner respectfully disagrees. In response to applicant's argument that the first anchor is not coupled to soft tissue, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The first anchor could wrap around or be inserted through soft tissue. Additional since the anchor wraps around a bone the anchor would be indirectly coupled to all the soft tissue connected to the bone.
The rejection is deemed proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773